TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00593-CV


Isela Moreno and Latief Bowser, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


PER CURIAM

	Appellant Latief Bowser's brief was due March 26, 2012.  The Court sent notice to
Bowers's counsel that the brief was overdue and extended his briefing deadline to June 4, 2012.
Because the brief had not been filed and Bower's appointed counsel, John M. Sigman, did not
respond to the Court, this Court abated the appeal for determinations of whether Bowser desired to
prosecute this appeal, whether he was still indigent, and whether Sigman had abandoned the appeal. 	We reinstated this appeal after the trial court's hearing.  At the September 24, 2012
trial court hearing, Sigman reported that he spoke with Bowser, who desired to proceed with his
appeal.  Sigman stated that he had not received Bowser's updated affidavit of indigency and there
was no indication of a change in his indigent status; however, Sigman also stated that Bowser was
employed as a long-haul truck driver.  Sigman further stated he completed review of the appellate
record and expected to file a motion to withdraw along with an Anders brief "probably by
tomorrow."  Neither was filed.
	The appeal is abated.  The district court shall conduct a hearing to determine whether
Bowser is indigent and if so, whether Sigman has abandoned the appeal and other counsel should
be appointed.  See Tex. R. App. P. 38.8(b)(2); see also In the Interest of T.V., 8 S.W.3d 448,
449-50 (Tex. App.--Waco 1999, no pet.) (applying Texas Rule of Appellate Procedure 38.8(b)
to suit involving termination of parental rights).  The court shall make appropriate findings and
recommendations.  A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter's notes, shall be forwarded to the clerk of this Court for filing as
a supplemental record no later than November 16, 2012.  See Tex. R. App. P. 38.8(b)(3).


Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   October 18, 2012